DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 06, 2022 has been entered.
 
Status of Claims
Claims 1 and 3-18 are pending, with claims 1, 9-12, 14, and 17-18 currently amended and claim 2 cancelled.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment to claim 18 filed on October 06, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on July 07, 2022 are hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a polyimide protective film” in line 7 and “polyimide protective film” line 9. Therefore, the claim scope is not clear. For the purpose of examination, “polyimide protective film” in line 9 is interpreted as “the polyimide protective film.” Claims 3-11 are rejected as they depend upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0032189 A1, hereinafter, “Lee3”) in view of Fushimi et al. (US PG-Pub No.: 2017/0043565 A1, hereinafter, “Fushimi”).
Regarding claim 1, Lee3 discloses a display device (see Lee3, FIGs. 1A-2) comprising:
a folding area (BA, FIG. 2) at which the display device is foldable (FIG. 2);
a non-folding area (NBA1+NBA2, FIG. 2) adjacent to the folding area (BA);
a display panel (DM, FIG. 2);
a polyimide protective film (PM, ¶ [0088]) facing the display panel (DM, FIG. 2); and
an adhesive member (AM1, FIG. 2) disposed between the display panel (DM) and polyimide protective film (PM),
wherein the adhesive member (AM1) is in direct contact with the display panel (DM) and the polyimide protective film (PM), and couples the polyimide protective film (PM) to the display panel (DM, FIG. 2).
Lee3 is silent regarding that the adhesive member (AM1) has the thickness of about 15 micrometers to about 18 micrometers.
Fushimi, however, discloses that a thickness of an adhesive member can be 0.1 to 30 µm (¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee3’s adhesive member with a thickness of 0.1 to 30 µm, as taught by Fushimi, in order to couple layers with optimized amount of adhesive. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee3’s adhesive member with a thickness of about 15 micrometers to about 18 micrometers, since where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Note: for the purpose of examination, “polyimide protective film” in line 9 is interpreted as “the polyimide protective film.”

Regarding claim 3, Lee3 in view of Fushimi discloses the display device of claim 1, wherein the adhesive member (AM1) includes an acrylic material (Lee3, ¶ [0097]).

Regarding claim 9, Lee3 in view of Fushimi discloses the display device of claim 1, wherein the adhesive member (AM1) which has the thickness of about 15 micrometers to about 18 micrometers, couples the display panel (DM) and the polyimide protective film (PM) to each other at each of the non-folding area (NBA1+NBA2) and the folding area (BA; Lee3, FIG. 2).

Regarding claim 18, Lee3 discloses a display device (see Lee3, FIGs. 1A-2) comprising:
a folding area (BA, FIG. 2) at which the display device is foldable, and a non-folding area (NBA1+NBA2, FIG. 2) which is adjacent to the folding area (BA);
a display panel (DM, FIG. 2) corresponding to the folding area (BA) and the non-folding area (NBA1+NBA2);
a polyimide protective film (PM, ¶ [0088]) facing the display panel (DM) at both the folding area (BA) and the non-folding area (NBA1+NBA2) and including polyimide (¶ [0088]); and
an adhesive member (AM1, FIG. 2) disposed between the display panel (DM) and the polyimide protective film (PM),
wherein
the adhesive member (AM1) is in direct contact with the display panel (DM) and the polyimide protective film (PM) and couples the display panel (DM) to the polyimide protective film (PM).
Lee3 is silent regarding that the adhesive member (AM1) has a thickness of about 15 micrometers to about 18 micrometers.
 Fushimi, however, discloses that a thickness of an adhesive member can be 0.1 to 30 µm (¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee3’s adhesive member with a thickness of 0.1 to 30 µm, as taught by Fushimi, in order to couple layers with optimized amount of adhesive. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee3’s adhesive member with a thickness of about 15 micrometers to about 18 micrometers, since where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee3 et al. (US PG-Pub No.: 2018/0032189 A1, hereinafter, “Lee3”) in view of Fushimi et al. (US PG-Pub No.: 2017/0043565 A1, hereinafter, “Fushimi”), as applied to claim 3 above, and further in view of Hwang et al. (US PG-Pub No.: 2016/0197300 A1, hereinafter, “Hwang”), prior art of record.
Regarding claim 4, Lee3 in view of Fushimi discloses the display device of claim 3.
Lee3 in view of Fushimi is silent regarding that the acrylic material includes at least one of butyl acrylate, ethyl acrylate and acrylic acid.
However, Hwang discloses that an adhesive layer comprises at least one of butyl acrylate, ethyl acrylate and acrylic acid (¶¶¶ [0044]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the acrylic material of Lee3 in view of Fushimi including at least one of butyl acrylate, ethyl acrylate and acrylic acid, as taught by Hwang, since the selection of a known material based on its suitability for its intended use (to form an adhesive layer) supports a prima facie obviousness determination. See MPEP § 2144.07.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0032189 A1, hereinafter, “Lee3”) in view of Fushimi et al. (US PG-Pub No.: 2017/0043565 A1, hereinafter, “Fushimi”), as applied to claim 3 above, and further in view of Jung et al. (US PG-Pub No.: 2017/0123460 A1, hereinafter, “Jung”), prior art of record.
Regarding claim 5, Lee3 in view of Fushimi discloses the display device of claim 1.
Lee3 in view of Fushimi is silent regarding a driving chip on the display panel and through which electronic signals are provided to the display panel from outside the display panel.
Jung, however, discloses a display device (see Jung, FIGs. 4-6), comprising a driving chip (S1/S2, FIG. 4) on a display panel and through which electronic signals are provided to the display panel from outside the display panel (FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a driving chip on the display panel of Lee3 in view of Fushimi, and through which electronic signals are provided to the display panel from outside the display panel, as taught by Jung, in order to provide an image signal to which a folding angle is applied (Jung, ¶ [0006]).

Regarding claim 6, Lee3 in view of Fushimi and Jung discloses the display device of claim 5, wherein the driving chip (S1/S2) is in the non-folding area (Jung, FIG. 4).
Note: the reason of obviousness to combine teachings from Lee3, Fushimi, and Jung has been given above regarding claim 5; therefore, it will not be repeated hereinafter.
Regarding claim 7, Lee3 in view of Fushimi and Jung discloses the display device of claim 6, further comprising a display area (DD-DA; Lee3, FIG. 1C) in which an image is displayed, and a non-display area (DD-NDA, FIG. 1C) adjacent to the display area (DD-DA), wherein the driving chip (Jung’s S1/S2) which is in the non-folding area (Lee3’s bottom NBA), is in the non-display area (Jung, FIG. 4).

Regarding claim 8, Lee3 in view of Fushimi and Jung discloses the display device of claim 6, wherein the driving chip (Jung’s S1/S2) is mounted directly on the display panel (Jung’s FIG. 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0032189 A1, hereinafter, “Lee3”) in view of Fushimi et al. (US PG-Pub No.: 2017/0043565 A1, hereinafter, “Fushimi”), as applied to claim 3 above, and further in view of Jin et al. (US PG-Pub No.: 2016/0321024 A1, hereinafter, “Jin”), prior art of record.
Regarding claim 10, Lee3 in view of Fushimi discloses the display device of claim 1.
Lee3 in view of Fushimi is silent regarding that the display panel (DM) which is coupled to the polyimide protective film (PM) by the adhesive member (AM1) having the thickness of about 15 micrometers to about 18 micrometers, has a thickness which ranges from about 35 micrometers to about 40 micrometers.
Jin, however, discloses a display device (see Jin, FIG. 1), comprising a display panel (110, FIG. 1) having a thickness of several tens of micrometers (¶ [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the display panel of Lee3 in view of Fushimi with a thickness of several tens of micrometers, as taught by Jin, in order to form flexible display panel. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the display panel with a thickness which ranges from about 35 micrometers to about 40 micrometers, since where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0032189 A1, hereinafter, “Lee3”) in view of Fushimi et al. (US PG-Pub No.: 2017/0043565 A1, hereinafter, “Fushimi”), as applied to claim 3 above, and further in view of Choi et al. (US PG-Pub No.: 2018/0013095 A1, hereinafter, “Choi”).
Regarding claim 11, Lee3 in view of Fushimi discloses the display device of claim 1.
Lee3 in view of Fushimi is silent regarding that the polyimide protective film (PM) which is coupled to the display panel (DM) by the adhesive member (AM1) having the thickness of about 15 micrometers to about 18 micrometers, has a thickness which ranges from about 47 micrometers to about 52 micrometers.
Choi, however, discloses a display device, comprising a polyimide protective film (¶ [0015]) having a thickness which ranges from about 50 micrometers to about 150 micrometers (¶ [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee3’s polyimide protective film with a thickness of about 50 micrometers to about 150 micrometers, as taught by Choi, in order to protect the device. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee3’s polyimide protective film with a thickness of about 47 micrometers to about 52 micrometers, since where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0032189 A1, hereinafter, “Lee3”) in view of Fushimi et al. (US PG-Pub No.: 2017/0043565 A1, hereinafter, “Fushimi”) and Jung et al. (US PG-Pub No.: 2017/0123460 A1, hereinafter, “Jung”), prior art of record.
Regarding claim 12, Lee3 discloses a display device (see Lee3, FIGs. 1A-2) comprising:
a display panel (DM, FIG. 2);
an adhesive member (AM1, FIG. 2) including acrylic (¶ [0097]); and
a polyimide protective film (PM, FIG. 2 and ¶ [0088]) disposed on the adhesive member (AM1),
wherein the adhesive member (AM1) is in direct contact with the display panel (DM) and the polyimide protective film (PM) and couples the display panel (DM) to the polyimide protective film (PM, FIG. 2).
Lee3 is silent regarding the display panel (DM) including a driving chip directly mounted thereto; and the polyimide adhesive member (AM1) having a thickness of about 15 micrometers to about 18 micrometers.
Fushimi, however, discloses that a thickness of an adhesive member can be 0.1 to 30 µm (¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee3’s adhesive member with a thickness of 0.1 to 30 µm, as taught by Fushimi, in order to couple layers with optimized amount of adhesive. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee3’s adhesive member with a thickness of about 15 micrometers to about 18 micrometers, since where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Lee3 in view of Fushimi is silent regarding the display panel (DM) including a driving chip directly mounted thereto.
Jung, however, discloses a display device (see Jung, FIGs. 4-6), comprising a driving chip (S1/S2, FIG. 4) directly on a display panel (FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a driving chip on the display panel of Lee3 in view of Fushimi, as taught by Jung, in order to provide an image signal to which a folding angle is applied (Jung, ¶ [0006]).

Regarding claim 13, Lee3 in view of Fushimi and Jung discloses the display device of claim 12, wherein the display panel (DM) comprises a polyimide substrate (SUB, ¶ [0129]) and a display element layer (FIG. 5C) which is on the polyimide substrate (SUB, FIG. 5C).

Regarding claim 14, Lee3 in view of Fushimi and Jung discloses the display device of claim 13, wherein the polyimide protective film (PM) faces the display element layer with the polyimide substrate (SUB) therebetween (FIGs. 2 and 5C).

Regarding claim 16, Lee3 in view of Fushimi and Jun discloses the display device of claim 12, wherein the thickness of the adhesive member (AM1) ranges from about 16 micrometers to about 17 micrometers (it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the adhesive member with a thickness of about 16 micrometers to about 17 micrometers, since where the claimed ranges (about 16 micrometers to about 16 micrometers) lie inside ranges disclosed by the prior art (15 micrometers to 18 micrometers), a prima facie case of obviousness exists. See MPEP § 2144.05(I).).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0032189 A1, hereinafter, “Lee3”) in view of Fushimi et al. (US PG-Pub No.: 2017/0043565 A1, hereinafter, “Fushimi”) and Jung et al. (US PG-Pub No.: 2017/0123460 A1, hereinafter, “Jung”), prior art of record, as applied to claim 13 above, and further in view of Lee et al. (US PG-Pub No.: 2018/0286939 A1, hereinafter, “Lee2”), prior art of record.
Regarding claim 15, Lee3 in view of Fushimi and Jung discloses the display device of claim 13.
Lee3 in view of Fushimi and Jung is silent regarding that the driving chip (Jung’s S1/S2) is directly mounted to the display panel comprising the polyimide substrate, by a chip-on-plastic structure.
Lee2, however, discloses a display device (see Lee2, FIG. 1), wherein driving chip (DIC) is directly mounted to a display panel by a chip-on-plastic structure (¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to mount the driving chip of Lee3 in view of Fushimi and Jung directly to the display panel comprising the polyimide substrate, by a chip-on-plastic structure, as taught by Lee2, in order to increase a ratio of a display area to a non-display area.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0032189 A1, hereinafter, “Lee3”) in view of Fushimi et al. (US PG-Pub No.: 2017/0043565 A1, hereinafter, “Fushimi”) and Jung et al. (US PG-Pub No.: 2017/0123460 A1, hereinafter, “Jung”), prior art of record, as applied to claim 16 above, and further in view of Choi et al. (US PG-Pub No.: 2018/0013095 A1, hereinafter, “Choi”).
Regarding claim 17, Lee3 in view of Fushimi and Jung discloses the display device of claim 16.
Lee3 in view of Fushimi and Jung is silent regarding that the polyimide protective film (PM) which is coupled to the display panel (DM) by the adhesive member (AM1) having the thickness which ranges from about 16 micrometers to about 17 micrometers, has a thickness which is about 50 micrometers.
Choi, however, discloses a display device, comprising a polyimide protective film (¶ [0015]) having a thickness which ranges from about 50 micrometers to about 150 micrometers (¶ [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee3’s polyimide protective film with a thickness of about 50 micrometers to about 150 micrometers, as taught by Choi, in order to protect the device. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee3’s polyimide protective film with a thickness of about 47 micrometers to about 52 micrometers, since where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892